UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 11/30/2011 ITEM 1. REPORT TO STOCKHOLDERS NOVEMBER 30, 2011 Annual Report to Shareholders DWS Large Cap Value Fund Contents 4 Portfolio Management Review 8 Performance Summary 11 Information About Your Fund's Expenses 13 Portfolio Summary 15 Investment Portfolio 19 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 29 Notes to Financial Statements 39 Report of Independent Registered Public Accounting Firm 40 Tax Information 41 Investment Management Agreement Approval 46 Summary of Management Fee Evaluation by Independent Fee Consultant 50 Board Members and Officers 55 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Class A shares of DWS Large Cap Value Fund returned 5.62% (unadjusted for sales charges) during the 12-month period ended November 30, 2011. The fund's benchmark, the Russell 1000® Value Index, returned 6.17%.1 The fund has outperformed its benchmark in the 3- and 5-year periods ended November 30, 2011, and it has outpaced its Morningstar peer group, Large Cap Value Funds, in the 5- and 10-year periods ended on the same date.2 The U.S. equity market began the annual period on a strong note, but the investment environment grew increasingly challenging as the year progressed. Stocks came into the period with a head of steam, as the U.S. Federal Reserve Board's (the Fed's) stimulative "quantitative easing" initiative, strong corporate earnings and signs of improving economic growth gave investors the green light to buy stocks.3 This favorable backdrop remained in place through the late spring: As late as April 30, 2011, in fact, the Russell 1000® Value Index (the fund's benchmark) had registered a gain of 17.91% from the start of the fund's reporting period. From that point, market conditions gradually grew less favorable due to the reemergence of the European debt crisis, evidence of weaker growth in the emerging markets and concerns that the U.S. economy was on the verge of slipping back into a recession. In response to these developments, the U.S. stock market began to weaken in May and June, and then plunged -16.20% in the third calendar quarter. Larger, more stable companies outperformed during this time, but — as the double-digit loss would indicate — they were nonetheless hit hard in the downturn. The market subsequently recovered in the final two months of the period, enabling the index to finish the 12-month period with a respectable gain. Positive and Negative Contributors to Performance In terms of the fund's performance relative to the benchmark, we underperformed in the first half, but outperformed during the down market of May-November. The primary factor behind the fund's divergence from the benchmark was its more defensive positioning. We did not have a great deal of faith in the stock market rally of late 2010 to early 2011, believing much of the gain was the result of artificial government stimulus rather than an organic recovery in the economy. Consequently, we established above-benchmark weightings in sectors that tend to perform better when the economy and stock market are not particularly robust, such as health care, telecommunications and utilities. Along the same line, we held below-benchmark weightings in the more volatile and economically sensitive market segments, such as industrials, information technology and financials. This positioning acted as a headwind in the November 2010-April 2011 period, when the market was rising, but it added quite a bit of value during the more volatile environment that characterized the second half. Our emphasis on higher-yielding, defensive stocks was the leading factor in the fund's strong relative performance during this time. In addition, we benefited from our above-benchmark weightings in the telecommunications services, utilities and consumer staples sectors, all of which outpaced the return of the broader market. We also held an average weighting of about 5% in cash through the second half of the period, which was a significant positive given the magnitude of the downturn in equities.4 Turning our attention to the specific drivers of the fund's 12-month results, the most significant positive factor was our underweight in financials. We have held a negative view on the sector due its questionable fundamentals and exposure to elevated regulatory risk. As a result, we held an average weighting of 12.8% in the sector during the past 12 months, compared with 26.3% within the Russell 1000 Value Index. Financial stocks, in fact, underperformed the broader market by a wide margin, so this aspect of our positioning worked very well for us. In terms of individual stock selection, we added value through our position in the utility stock FirstEnergy Corp., which rebounded from an extremely depressed valuation to perform well over the period. Other prime examples of defensive stocks that helped our performance during the period were our positions in the tobacco companies Altria Group, Inc. and Philip Morris International, Inc., both of which benefited from their ability to maintain steady growth through an uncertain economic environment. In health care, three managed care companies — WellPoint, Inc., Humana, Inc. and Aetna Inc. — all outpaced the larger sector, and the broader market, by a comfortable margin during the period ended November 30, 2011. We purchased all three early in 2011 when they were under severe pressure from the uncertainty surrounding the U.S. health care legislation. When the worst fears about the reform act proved unfounded, the stocks rebounded to more normalized valuation levels. McKesson Corp., a distributor of generic pharmaceuticals that benefited from the steadily rising sales volume for generics, further aided our performance in health care during the period. We also benefited from the outperformance of the energy stock Marathon Oil Corp. during the period. The company split off its refining and distribution division into a separate entity (Marathon Petroleum Corp.), and the market subsequently assigned a higher value to the two individual operations than it did to the single combined company. On the negative side, our largest shortfall occurred in the information technology sector, where both Cisco Systems, Inc. and Hewlett-Packard Co. lagged the broader sector by a wide margin. In Cisco's case, the problem was the pressure on profit margins caused by intensifying competition, while Hewlett-Packard (HP) was hit hard by CEO turnover, repeated strategic shifts and slowing sales in its core ink business. Two other detractors of note were Teva Pharmaceutical Industries Ltd., the Israel-based generic drug producer that is experiencing rising competition for some of its key products; and the oil driller Transocean Ltd., which suffered from poor execution and a difficult pricing environment. We also lost ground through our position in the telecommunications stock CenturyLink, Inc., which underperformed due to an expensive acquisition and worries about increasing competition. Outlook and Positioning The improvement in the United States' leading economic indicators has led us to take a more optimistic view than we have held for some time. In addition, valuations have fallen to levels that we find increasingly attractive. Still, we are maintaining a cautious outlook as we enter 2012 since external issues — namely, the problems in Europe and the potential for weaker growth in Asia — are important factors that could continue to fuel heightened market volatility in the months ahead. The gradual improvement in our outlook has led us to search selectively for opportunities in the more economically sensitive areas of the market. We will remain on the lookout for additional opportunities if stocks suffer further weakness, but for now we are maintaining our emphasis on the higher-yielding, more defensive areas of the market. Fortunately, our large cash position gives us the flexibility to decide when, and how, to take advantage of the downturn in stock prices. We believe our defensive strategy and continued emphasis on undervalued, fundamentally sound large-cap companies remains the most prudent approach at this stage of the cycle. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Large Cap Value Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Managers Thomas Schuessler, PhD Lead Portfolio Manager Volker Dosch Oliver Pfeil, PhD Peter Steffen Portfolio Managers The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1The Russell 1000 Value Index is an unmanaged index that consists of those stocks in the Russell 1000 Index with less-than-average growth orientation. The Russell 1000® Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. Index returns assume reinvestment of all distributions and do not reflect any fees or expenses. It is not possible to invest directly in an index. 2Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. As of November 30, 2011, Class A shares of DWS Large Cap Value Fund were ranked as follows in the Morningstar Large Value Funds category: 525/1259 1-year, 645/1122 3-year, 177/974 5-year and 200/559 10-year. Rankings are based on a fund's total return. 3 Quantitative easing is monetary policy that is occasionally used by governments to increase the money supply by buying government securities or other securities from the market. 4"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. Performance Summary November 30, 2011 Average Annual Total Returns as of 11/30/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 5.62% 11.43% 0.14% 3.82% Class B 4.83% 10.57% -0.68% 2.97% Class C 4.86% 10.63% -0.58% 3.05% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -0.45% 9.25% -1.04% 3.21% Class B (max 4.00% CDSC) 1.83% 10.02% -0.82% 2.97% Class C (max 1.00% CDSC) 4.86% 10.63% -0.58% 3.05% No Sales Charges Life of Class S* Class R 5.40% 11.16% -0.11% 3.56% N/A Class S 5.95% 11.80% 0.47% N/A 2.92% Institutional Class 5.98% 11.82% 0.53% 4.23% N/A Russell 1000® Value Index+ 6.17% 11.32% -2.59% 3.93% 1.68% *Class S commenced operations on December 20, 2004. Index returns began on December 31, 2004. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2011 are 1.03%, 1.85%, 1.73%, 1.37%, 0.70% and 0.67% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns for Class R shares for periods prior to inception on March 1, 2011 are derived from the historical performance of Class A shares of DWS Large Cap Value Fund during such periods and have been adjusted to reflect higher total annual operating expenses of Class R. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Large Cap Value Fund — Class A [] Russell 1000 Value Index+ Yearly periods ended November 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Russell 1000® Value Index is an unmanaged index that consists of those stocks in the Russell 1000 Index with less-than-average growth orientation. The Russell 1000® Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Institutional Class Net Asset Value: 11/30/11 $ 3/1/11 (Commencement of Operations) $
